Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 11-14, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Kokkins: 20160358107 hereinafter Kok further in view of Zubair: Audio Classification Based on Sparse Coefficients (available 2011, copy provided by Examiner and hereinafter Zu).
Regarding claim 1, 12
Kok teaches:
An artificial sound source separation device and method (Kok: Abstract: system, method and coded instructions for training dictionaries with input audio data), comprising: 
an input/output unit configured to transmit and receive data (Kok: Abstract; ¶ 56-62; Fig 11: input pf audio sources to a computer system comprising an input unit in the form of a plurality of sensors, a/d converters etc. suitable to accept acoustic data and an output suitable to output audio signals); 
a memory configured to store the data (Kok: ¶ 55, 76, 89, etc.; Fig 10, 11: memory 28 suitable to store instructions, acoustic data, etc., instantiate learning and store input, intermediate and output matrices of the learning); 
a dictionary learning unit configured to perform dictionary learning (Kok: ¶ 89, 90, 97, 98; Fig 8, 9, etc.: system operable to perform dictionary learning thereby generating, constructing, etc. a training dictionary matrix comprised of a combination of basis function matrices); and 
a processor (Kok: ¶ 55, 76, 89, etc.; Fig 10, 11: system operated by processors A, B, etc.) configured to: 
control the dictionary learning unit to generate a dictionary matrix by performing the dictionary learning (Kok: ¶ 55, 76-78 89, 90, 97, 98, etc.; Fig 8-10: processor A utilizes plural 
control the input/output unit to receive an overlapping sound source in which at least two sound sources are mixed (Kok: ¶ 4, 15, 49: system operates to receive a plurality of microphone signals comprising overlapping sound sources and to generate training dictionaries which are utilized for source separation, the dictionaries operable to separate a sound from microphone signals in which two or more sound sources are mixed) and
separate a target sound source from the overlapping sound source based on the dictionary matrix (Kok: ¶ 56-62, 80, 93, 94; Fig 7A, 10, 11: dictionary matrix matrices used to separate a particular target, microphone, input etc. sources from an overlapping signal) 
Kok strongly suggests but does not explicitly teach detecting a target sound source (Kok: ¶ 80, 93, 94; Fig 7A, 10: system can be used to identify and separate signals with respect to microphones).
In a related field of endeavor Zu teaches a system and method wherein dictionary learning is conducted on MFCC representations of input audio signals to classify, detect, etc. a determined input signal based on a trained model wherein a K-SVD algorithm is used to perform dictionary learning for classification of an input signal as music or speech (Zu: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to classify the signals of Kok into separate learned categories as taught or suggested by Zu. The average skilled practitioner would have been motivated to do so for the purpose of labelling the input sources for additional mixing, processing, etc. by a user and would have expected predictable results therefrom.

Regarding claim 2, 3
Kok in view of Zu teaches:
An artificial sound source separation device and method, further comprising: receiving a single sound source data to perform the dictionary learning, wherein the single sound source data is transformed into a mel-scale. (Kok: ¶ 4, 15, 49: system operates to receive a plurality of microphone signals comprising overlapping sound sources); (Zu: Abstract) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to encode the input signals using a well-known and conventional representation such as MFCC.

Regarding claim 4, 14
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein the target sound source is separated from the overlapping sound source through non-negative matrix factorization, wherein the separated target sound source is represented by the dictionary matrix and a gain matrix (Kok: ¶ 4, 55, 60, 76-80, 89, 90-98, etc.; Fig 7A, 8-10: system performs NMF or NTF to determine a matrix of gain values).

Regarding claim 5
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein the dictionary matrix includes a frequency component and the gain matrix includes a time component. (Kok: ¶ 4, 55, 60, 75-80, 89, 90-98, etc.; Fig 7A, 8-10: system performs NMF or NTF to determine a matrix of gain values for particular time-frequency bins to generate spectrograms)

Regarding claim 6
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein an update of the gain matrix is performed to minimize the difference between a vector of the overlapping sound source and the dictionary matrix and the gain matrix. (Kok: ¶ 4, 97, 98: the spectrograms comprising a matrix of gain, time, frequency values are minimized with respect to the dictionary vector W); (Zu: II_A K-SVD operable to minimize the error of a dictionary with respect to a matrix of sparse gain coefficients).

Regarding claim 11
Kok in view of Zu teaches:
An artificial sound source separation device and method, further comprising: updating the generated dictionary matrix. (Kok: ¶ 3-15, 62, 91; algorithms may be iterated to update the activation functions, converge an intermediary algorithm, subsequently the dictionary matrix, etc.); (Zu: II: algorithm is iterated and updates a dictionary thereby)

Regarding claim 13
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein the dictionary matrix is stored on the memory (Kok: ¶ 55: dictionary matrices stored in memory).

Regarding claim 16
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein the input/output unit transmits and receives the data through a wireless communication network. (Kok: ¶ 7, 13, 160-162): sensors, system components operable as wireless communication elements) 

Regarding claim 18
Kok in view of Zu does not explicitly teach a dictionary learning unit operable to perform dictionary learning using deep neural networks (DNN). Examiner takes official notice the utility of deep neural network in audio classification was well known in the art before the effective filing date and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of performing sound detection, sound classification, etc. and would have expected predictable results therefrom.

Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Kokkins: 20160358107 hereinafter Kok further in view of Zubair: Audio Classification Based on Sparse Coefficients (available 2011, copy provided by Examiner and hereinafter Zu) as applied to claims 1-6, 11-14, 16, 18 supra and further in view of Lesso: 20180005636.

Regarding claim 7
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein when a value of detected sound source gains in the gain matrix are summed (Kok: ¶42, 60, etc.) larger than a specific threshold, it is determined that the target sound source is detected. 
Kok in view of Zu strongly suggest a threshold in the form of activation functions for a neural network (Kok: ¶ 55, 76-78 89, 90, 97, 98, etc.; Fig 8-11: a plurality of microphone signals to be detected, processed, etc. by activation functions derived from the overlapping sound sources); (Zu: I: system utilizes a neural network comprising a activation function for each/any of the detected channels) does not explicitly teach the comparison of the taught summed gain to a threshold with the resultant comparison.
In a related field of endeavor Lesso teaches 
A system and method for determining signal parameters comprising summed coefficients of a microphone channel said parameters comprising a detection threshold wherein the presence and or absence of a signal, noise, etc. sets a particular flag when a signal characteristic exceeds or falls below a particular threshold. (Lesso: ¶ 60-65, 73-76) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the Lesso taught utilization of a threshold of activation, such as a noise gate or similar processing component, to determine parameters of each/any a plurality of microphone inputs in the Kok in view of Zu system. The average skilled practitioner would have been motivated to do so for the purpose of limiting the input to signal above, below, matching, etc. a particular threshold such as a noise threshold and would have comprised an obvious inclusion.


Regarding claim 8
Kok in view of Zu in view of Lesso teaches:
An artificial sound source separation device and method, wherein the specific threshold is set for each sound source to be detected. (Kok: ¶ 55, 76-78 89, 90, 97, 98, etc.; Fig 8-11: a plurality of microphone signals to be detected, processed, etc.); (Lesso: ¶ 60-65, 73-76: a particular sound signal detected, processed, etc.)

Regarding claim 9
Kok in view of Zu in view of Lesso teaches:
An artificial sound source separation device and method, wherein the specific threshold is set in proportion to amplitude of the overlapping sound source. (Kok: ¶ 55, 76-78 89, 90, 97, 98, etc.; Fig 8-11: a plurality of microphone signals to be detected, processed, etc. by activation functions derived from the overlapping sound sources); (Zu: I: system utilizes a neural network comprising a activation function for each/any of the detected channels); (Lesso: ¶ 60-65, 73-76: a particular sound signal detected, processed, etc.)

Regarding claim 10, 15
Kok in view of Zu in view of Lesso teaches:
An artificial sound source separation device and method, when a summed value of gains in the gain matrix is smaller than a specific threshold determined that the target sound source has failed to detect (Lesso: ¶ 60-65, 73-76: a detection threshold wherein the presence and or absence of a signal, noise, etc. sets a particular flag when a signal characteristic exceeds or falls below a particular threshold).
While Kok, Zu and Lesso do not explicitly teach utilization of a set flag indicating a failed target sound source for the dictionary learning. Examiner takes official notice that the utility of a set or unset flag for particular learning was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of determining user desired parameters in the Kok, Zu and Lesso device and method and would have expected predictable results therefrom.

Claims 17, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kokkins: 20160358107 hereinafter Kok further in view of Zubair: Audio Classification Based on Sparse Coefficients (available 2011, copy provided by Examiner and hereinafter Zu) as applied to claims 1-6, 11-14, 16, 18 supra and further in view of Parkvall: 20170331577 and hereinafter Park

Regarding claim 17
Kok in view of Zu teaches:
An artificial sound source separation device and method, wherein the input/output unit transmits and receives the data through a wireless communication network, (Kok: ¶ 7, 13, 160-162): sensors, system components operable as wireless communication elements) but does not explicitly teach the data is transmitted through a PUSCH and the data is transmitted through a PDSCH.
In a related field of endeavor Park teaches a wireless communication network and parts therefor wherein data is transmitted through a PUSCH and the data is transmitted through a PDSCH. (see at least Park: ¶ 536, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the well-understood, routine and conventional network operations of the Park taught wireless network such as a PUSCH and PDSCH or other disclosed functionality for operation of the Kok in view of Zu wireless network. The average skilled practitioner would have been motivated to do so for the purpose of adapting the Kok and Zu device and method to a particular wireless embodiment and would have expected predictable results therefrom.

Regarding claim 19
Kok in view of Zu in view of Park teaches:
An artificial sound source separation device and method, wherein the input/output unit transmits and receives the data through a wireless communication network, (Kok: ¶ 7, 13, 160-162): sensors, system components operable as wireless communication elements), wherein the processor operates to: control the input/output unit to perform a random-access procedure to the base station, and control the input/output unit to receive an UL grant from the base station (Park: ¶ 849, 850, 1096, 1097, etc.: system utilizes a random access procedure for communication such as for communication in concert with an UL grant).

Regarding claim 20
Kok in view of Zu in view of Park teaches:
An artificial sound source separation device and method, wherein the processor controls the input/output unit further to perform an uplink beam management (BM) procedure (Park: ¶ 849, 850, 1096, 1097, 1923, etc.: random access communication procedure operable in concert with an UL beam management procedure). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11074927 dictionary learning system using MFCC, K-SVD and NMF
20200090677 dictionary learning system using NMF on a plurality of signals
20150046377 source separation using SVD dictionary learning
20150142450 dictionary learning system using MFCC and NMF


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C MCCORD/Primary Examiner, Art Unit 2654